Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 4/5/2021 for the application No.  16/572,179.  Claims 1-21 are currently pending and have been examined. Claims 1-21  have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-21 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
interpreting an expression to generate an original set of concepts; (a) responsive to finding no bid function referencing any concepts of the set of concepts, expanding the set of concepts to include at least one connected concept using a concept graph”.
The “interpreting, finding and expanding” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of choosing a bid function. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such “searching a set of bid functions for a reference to at least one concept of a set of concepts, the set of concepts including the original set of concepts; searching the set of bid functions for the set of concepts”; These are limitations toward accessing, getting or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure: 
“computer system”, from the instant disclosure, 
“…many types of computer system configurations, including, an indash vehicle computer, personal computers, desktop computers, laptop computers, message processors, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, mobile telephones, PDAs, tablets, pagers, routers, switches, various storage devices, and the like…”, paragraph 87.

“processing devices”, from the instant disclosure,
“…Processor(s) 802 include one or more processors or controllers that execute instructions stored in memory device(s) 804 and/or mass storage device(s) 808. Processor(s) 802 may also include various
types of computer-readable media, such as cache memory…”, Fig. 8 and paragraph 73
 “concept graph”, from the instant disclosure,
“The relationships between concepts form a concept graph, where each concept is a node, and the
relationship is an edge. In some embodiments, concepts have multiple synonym words or ngrams,
and some embodiments provide information about what context in which each word on ngram
represents the concept. In some embodiments, relationships are indicated with a strength
value…”, paragraph 16.
“bid functions”, from the instant disclosure,
“Bid functions depend on one or more concepts, and may also depend on semantic information and environmental information”, paragraph 21 “For example, an umbrella vendor might define a bid function that is 15 cents for an expression with a weather concept and the result of a weather information lookup being a
forecast of rain”, paragraph 24.

Applicant makes sure in this case that this is a method that is an abstract idea because claim recitation does not have structure in the body of the claim, i.e. a server or a processor, etc to perform the claimed steps. 
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception no having at all generic any class of structure (i.e. controller, memory, server, etc.).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim, : “computer system”; “processing devices”; “concept graph”; “bid functions” , amount to 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B
Here, the “interpreting, finding and expanding” limitations were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as: “searching a set of bid functions for a reference to at least one concept of a set of concepts, the set of concepts including the original set of concepts; searching the set of bid functions for the set of concepts”; These are limitations toward accessing, getting or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“computer system”; “processing devices”; “concept graph”; “bid functions” are anything other than a generic computer component, and the “vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at  1362-63, 115 USPQ2d at 1092-93; and vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”, court decisions cited in MPEP 2106.05(d)(II) indicate that merely determining an estimated outcome and setting a price or totalizing or summarizing is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “interpreting, finding and expanding” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 5: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 9: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:
natural language expression”, from the instant disclosure,
“…Some expressions might indicate the concept implicitly due to a relationship between the
expression and information about a person or the person's environment, such as an expression by
a person known to live in Texas or the fact that the articulator issued the expression in Texas….”, paragraph 14.
“data source”, from the instant disclosure,
“…some data sources provide access to their data through web application programming interfaces
(APis) that provide data in Javascript object notation (JSON) format from Hadoop storage in
response to client universal resource locator (cURL) accesses to a representational state transfer
(REST) server….”, paragraph 33.
These elements  are like just  software or code. Applicant makes sure in this case that this is a method that involves an abstract idea because claim recitation does not have structure at all, i.e. a server or a processor, etc. This method only has software components. 
The Examiner gives the broadest reasonable interpretation. They are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 17: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:

“Some embodiments of the invention represent a concept graph as a 2-dimensional array of strength values between each concept and all other concepts. Many methods are known for representing concept graphs, and any is appropriate for various embodiments of the invention. Some concept graphs are directed and some are directionless. Some include information other than strengths between nodes, such as types of relationships…”.

“a set of regions” and “neighboring a region”, no definition in the disclosure.
These elements  are like just  software or code. Applicant makes sure in this case that this is a method that involves an abstract idea because claim recitation does not have structure at all, i.e. a server or a processor, etc. This method only has software components. 
The Examiner gives the broadest reasonable interpretation. They are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-4, 6-8, 10-16 and 18-21, the claims recite elements such as
“a concept and connections between nodes”, “weights of connections”, “a dictionary”, “strongest concept connection”, “semantic information”,” an environmental overlay”, “third-party data source”; “nouns and verbs have higher grammatical importance than modifiers”. Even in combination, these elements do not integrate the method of organizing human activity into a practical application. The claims  are ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-18, as best understood and as interpreted, are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20080140389 (Funakoshi) in view of  US Pg. Pub. No. 20110184816 (Jones).

As to claims 1, 5, 9 and 17, Funakoshi discloses  
a method of choosing a bid function (see abstract), the method comprising performing, by a computer system including one or more processing devices: 
a) interpreting an expression to generate an original set of concepts 
semantic frame [Examiner interprets as bid function] corresponding to a concept indicated by an information read by the phrase interpreter and information on a concept corresponding to the slot by referring to the storage section, specifies, for each semantic frame read”, abstract.
“… a bidding section that reads information on a slot of a semantic frame corresponding to the concept indicated by the information read by the phrase interpreter and information on a concept corresponding to the slot by referring to the storage section, specifics, for each semantic frame read, from the concept representation detected by the phrase interpreter, a concept representation corresponding to a concept corresponding to each slot of the semantic frame or a subordinate concept of that concept,..”, paragraph 28.
See also Figs. 1.  and 2 and associated disclosure. “[0062] FIG. 3 is a diagram showing an example of a concept structure..”, Fig. 3 and associated disclosure); 

b)  searching a set of bid functions ( see a slot of a semantic frame corresponding to a concept indicated by an information , abstract) 
for a reference to at least one concept of a set of concepts, the set of concepts including the original set of concepts
(“[0034] (4) The language understanding apparatus described in the paragraph (1) may take such a configuration as to flier includes a frame combination generator that by referring to the storage section, specifies a semantic frame corresponding to the concept read by the phrase interpreter, and, when there are a plurality of semantic frames specified in correspondence to one concept, generates available semantic frame combinations [Examiner interprets as a set of concepts], wherein the bidding section generates the slot allocation table data for each of the semantic frame combinations generated by the frame combination generator, and a scoring section that gives a score based on a state of bidding a slot for a concept representation by referring to the slot allocation table data corresponding to each of the semantic frame combinations generated by the frame combination generator, and selects a semantic frame combination used in an utterance content based on the given score.
[0035] In this case, when one concept can be represented by using a plurality of different representations (semantic frames), it is possible to parse a syntax by determining if phrases of a concept used in each of possible representations according to the bidding state of a slot appears in an utterance contents and accurately selecting which representation is used”,  paragraphs 34-35.
“… selects a slot specified by the accompanying … concept representation as a slot to be bidden for the concept representation…”, paragraphs 36-37.
 See also Fig. 5 and Fig. 6 , “[0064] FIG. 5 is a diagram showing an example of a slot definition according to the embodiment;
[0065] FIG. 6 is a diagram showing an example of a tree structure representation of a semantic frame according to the embodiment”, paragraphs 64 and 65.
See also “The scoring section 36 outputs slot allocation table data of the most adequate frame combination to the semantic tree generator 40.”, paragraph 126 and Fig. 8);

c)  (a) responsive to finding no bid function referencing any concepts of the set of concepts, expanding the set of concepts to include at least one connected concept using a concept graph
(“[0042] (8) The language understanding apparatus described in the paragraph (1) may take such a configuration as to further include a syntax error parser that, when there is a blank slot which has not been bidden for any concept representation by the bidding section, bits the blank slot for a concept representation which matches with a concept corresponding to the blank slot and for which another slot is not bidden, and rewrites the slot allocation table data based on a bidding result”, paragraph 42 and Figs. 13 and 9.
0044] (9) The language understanding apparatus described in the paragraph (1) may take such a configuration as to further include an intrasentential omission [Examiner interprets as expanding the set of concepts to include at least one connected concept] solving section that, for a concept representation which corresponds to a semantic frame and for which a slot of the semantic frame is not bidden by the bidding section, paragraph 44. See also paragraphs 125-126.
“[0073] FIG. 14 is a diagram showing the slot allocation table after the language understanding apparatus according to the embodiment has solved slot … intrasentential omission [expanding the set of concepts to include at least one connected concept]”, paragraph 73 and Fig. 14.
[0075] FIG. 16 is a diagram showing an example of a semantic tree factorized [Examiner interprets as expanding the set of concepts] by the language understanding apparatus according to the embodiment; [0076] FIG. 17 is a diagram showing another example of a semantic tree factorized by the language understanding apparatus according to the embodiment;”, paragraphs 75-76 and Figs. 16-17.
“…in FIG. 15, factorization is executed to expand a content node having a group node as a child node to ensure mapping into a concretization function. The factorized semantic tree has a single group node on the root with the other nodes all being content nodes. .”, paragraph 209 and Fig. 15.
“0211] For example, the factorization section 43 operates as follows. The factorization section 43 detects one group node from the current semantic tree. Then, for each of content nodes subordinate to the detected group node, the factorization section 43 replaces the group node into the content node and a tree structure subordinate thereto…”, paragraph 211 and Fig. 9.
In summary, Funakoshi declares that in his system “ …language understanding apparatus according to the embodiment has solved … intrasentential omission …”, paragraph 73 and Fig. 14. Also previously Funakoshi expressly teaches in paragraph 44 “… an intrasentential omission solving section that, for a concept representation which corresponds to a semantic frame and for which a slot of the semantic frame is not bidden by the bidding section,..”. 
intrasentential omission solving section 35 of the frame interpreter 30 performs an intrasentential omission solving process to bid for a slot unbidden in the slot allocation table generated by the parse error correcting section 34 …”, paragraph 181 and Fig. 9.
Further, Funakoshi in multiple instants in his disclosure asserts that to solve the problem of “no bid function referencing any concept of the set of concepts”, his system incorporates in Figs. 15 and 16 semantic tree factorization [Examiner interprets as expanding the set of concepts]. See at least paragraphs 75-76 and Figs. 16-17.
“…in FIG. 15, factorization is executed to expand a content node having a group node as a child node to ensure mapping into a concretization function…”, paragraph 209 and Fig. 15); 
d)  and (b) after performing (a) searching the set of bid functions for the set of concepts
(“[0034] (4) The language understanding apparatus described in the paragraph (1) may take such a configuration as to flier includes a frame combination generator that by referring to the storage section, specifies a semantic frame corresponding to the concept read by the phrase interpreter, and, when there are a plurality of semantic frames specified in correspondence to one concept, generates available semantic frame combinations, wherein the bidding section generates the slot allocation table data for each of the semantic frame combinations generated by selects a semantic frame combination used in an utterance content based on the given score”, paragraphs 34-35).
Although,  Funakoshi discloses  selection of a slot definition in Fig. 5 and slot allocation table for slots bidden in Fig. 13 and associated disclosure, Funakoshi does not expressly mention term “bid functions”. 

However, Jones discloses “The system generates a computer interface for inputting bid rules. Each bid rule [Examiner interprets as bid function] may include a bid amount, a rule definition, and/or a priority… The rule definition (also referred to as a "bid criteria") [Examiner interprets as bid function]  includes criteria for matching products to the bid rule. A rule definition comprises one or more product conditions. Each product condition may be one of price, taxonomy, manufacturer, and/or any other product attribute. In the case where bid criteria of multiple bids each match a particular product offer, the system determines which bid rule applies to the product offer using the priorities associated with the multiple matching bid rules), paragraph 6.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Jones’s teaching with the teaching of Funakoshi. One would have been motivated to  provide functionality to search functions or rule definitions or 
The Examiner notes that the limitation "  (a) responsive to finding no bid function referencing any concepts of the set of concepts," is not positively recited in the method step and does not impact the manipulative step/function of " expanding the set of concepts to include at least one connected concept using a concept graph”.  It merely expresses the intended results; therefore, it does not limit the claim and it is given little patentable weight (see MPEP 2111.04).

As to claim 5, the claim comprises the same limitations than claim 1 above therefore is rejected in similar manner and further the claim comprises
(c) responsive to finding one or more bid functions referencing any concepts in the set of concepts in an iteration of (a) (see Fig. 9 elements S330 and specially S338), 
 wherein the concept graph is such that each node of the concept graph represents a concept and connections between nodes in the concept graph indicate a relationship between concepts of the concept graph, with weights of connections indicating a strength of the relationship between concepts, the concept graph being generated by evaluating a corpus of text and determining the strength of the relationship between concepts according to at least one of proximity of the concepts in occurrences within the corpus and occurrence in definitions of one another in a dictionary
(“[0029] With such a stricture, a concept representation included in an utterance content and its concept are extracted from concept structure data which defines a concept structure in a specific domain and concept representations or specific representations of individual concepts, and the relationship between the extracted concept representations can be specified by using a semantic frame which represents one concept with another concept. This can ensure parsing of the relationship between phrases without preparing pattern data for enumerating variations of surface representations while carrying out semantic interpretation based on the template system. It is also possible to generate a nested semantic representation (semantic tree to be described later)”, paragraphs 29-31.
“[0047] In this case, a relationship between concept representations can be represented by a tree structure in terms of a semantic tree which allows parameters to be used in a task process command to be easily extracted from the slot allocation table data.
“ [0048] (11) The language understanding apparatus described in the paragraph (10) may take such a configuration that the semantic tree generator generates a semantic tree by arranging an enumeration of concept representations for which individual slots of a semantic frame is to be bidden…”, paragraph 48.
 Fig. 6 and associated disclosure paragraphs 109-111. See also “The scoring section 36 outputs slot allocation table data of the most adequate frame combination to the semantic tree generator 40 [Examiner interprets as concept graph, with weights of connections indicating a strength of the relationship between concepts].”, paragraph 126 and Fig. 8.
Next, “…When a plurality of consecutive concepts are put together into a single dependency structure parsing unit in this manner, the dependency destination of the parsing unit is the dependency destination of the rightmost concept (concept When a single concept is separated into a plurality of dependency structure parsing units, on the other hand, the dependency destination of the rightmost parsing unit [Examiner interprets as according to at least one of proximity of the concepts](concept representation appearing later in the input utterance content) is the dependency destination of the concept…”, paragraph 151.
“[0152] FIG. 12 shows an access table [Examiner interprets as a dictionary] generated from the syntax tree in FIG. 11 and the phrase interpretation result shown in FIG. 10”, paragraph 152);
Funakoshi does not expressly mention 
applying the one or more bid functions to obtain one or more bid amounts;
However, Jones discloses “…. A rule definition comprises one or more product conditions. Each product condition may be one of price, taxonomy, manufacturer, and/or any other product attribute. In the case where bid criteria of multiple bids each match a particular product offer [Examiner interprets as applying the one or more bid functions to obtain one or more bid amounts], the system determines which bid rule applies to the product offer using the priorities associated with the multiple matching bid rules), paragraph 6.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Jones’s teaching with the teaching of Funakoshi. One would 

As to claim 9, the claim comprises the same limitations than claims 1 and 5 above therefore is rejected in similar manner and further the claim comprises
performing by a computer system including one or more processing devices: interpreting a natural language expression to obtain original concepts (see at least Figs. 1, 2, 3 and associated disclosure); reading, from a data source (see access table generator, Figs 8, 9 and 12), a value of semantic information indicated by the expression
(“[0071] FIG. 12 is a diagram showing an access table generated
by the language understanding apparatus according to the embodiment;
[0072] FIG. 13 is a diagram showing a slot allocation table generated from the access table by the language understanding apparatus according to the embodiment”, paragraphs 71-72 and Figs 12-13.
“0034] (4) The language understanding apparatus described in the paragraph (1) may take such a configuration as to flier includes a frame combination generator that by referring to the storage section, specifies a semantic frame corresponding to the concept read by the phrase interpreter, and, when there are a plurality of semantic frames specified in correspondence to one concept, generates available semantic frame combinations, wherein the bidding section generates the slot allocation table data for each of the semantic frame combinations generated by the frame combination a scoring section that gives a score [Examiner interprets as a value of semantic information indicated by the expression]…”, paragraph 34.
“…The scoring section 36 makes a score to evaluate whether adequate slots score [Examiner interprets as a value of semantic information indicated by the expression]are used in the slot allocation table of all the frame combinations generated by the frame combination generator 31…”, paragraph 126. See also paragraphs 125 and 192. Figs, 8 and 9);

As to claim 17, as best understood and as interpreted, it seems that  the claim comprises the same limitations than claims 1, 5 and 9 above therefore is rejected in similar manner and further the claim comprises
(a) searching regions in the multidimensional space defined by concepts associated with a plurality of bid functions for a region that includes the expression location
(“a plurality of semantic frames specified in correspondence to one concept, generates available semantic frame combinations [Examiner interprets as a set of concepts], wherein the bidding section generates the slot allocation table data for each of the semantic frame combinations generated by the frame combination generator, and a scoring section that gives a score based on a state of bidding a slot for a concept representation by referring to the slot allocation table data corresponding to each of the semantic frame combinations generated by the frame combination generator, and selects a semantic frame combination used in an utterance content based on the given score…”, “… selects a slot specified by the accompanying … concept representation as a slot to be bidden for the concept representation…”, paragraphs 36-37);

(“0044] (9) The language understanding apparatus described in the paragraph (1) may take such a configuration as to further include an intrasentential omission [Examiner interprets as expanding the set of concepts to include at least one connected concept] solving section that, for a concept representation which corresponds to a semantic frame and for which a slot of the semantic frame is not bidden by the bidding section, paragraph 44. See also paragraphs 125-126.
“[0073] FIG. 14 is a diagram showing the slot allocation table after the language understanding apparatus according to the embodiment has solved slot collision and intrasentential omission [expanding the set of concepts to include at least one connected concept]”, paragraph 73 and Fig. 14.
“[0075] FIG. 16 is a diagram showing an example of a semantic tree factorized [Examiner interprets as expanding the set of concepts] by the language understanding apparatus according to the embodiment; [0076] FIG. 17 is a diagram showing another example of a semantic tree factorized by the language understanding apparatus according to the embodiment;”, paragraphs 75-76 and Figs. 16-17);
the additional region neighboring a region already in the set of regions associated with the bid function
(When a single concept is separated into a plurality of dependency structure parsing units, on the other hand, the dependency destination of the rightmost parsing unit [Examiner interprets as according to at least one of proximity of the concepts](concept representation appearing later in the input utterance content) is the dependency destination of the concept…”, paragraph 151).

As to claims 2, 3 and 18, Funakoshi discloses  
wherein the concept graph is such that each node of the concept graph represents a concept and connections between nodes in the concept graph indicate a relationship between concepts of the concept graph, with weights of connections indicating a strength of the relationship between concepts.
(“ [0048] (11) The language understanding apparatus described in the paragraph (10) may take such a configuration that the semantic tree generator generates a semantic tree by arranging an enumeration of concept representations for which individual slots of a semantic frame is to be bidden…”, paragraph48.
Fig. 6 and associated disclosure. See also “The scoring section 36 outputs slot allocation table data of the most adequate frame combination to the semantic tree generator 40 [Examiner interprets as concept graph, with weights of connections indicating a strength of the relationship between concepts].”, paragraph 126 and Fig. 8.
“[0192] In step S337 in FIG. 9, the scoring section 36 of the frame interpreter 30 scores each frame combination according to how slots are filled in the slot allocation table generated by the intrasentential omission solving section 35 or the slot allocation table to which frame interpretation has been terminated and the degree of matching between contexts. Scores are given according to the following rules”, paragraph 192 and Fig. 9).


(“…When a plurality of consecutive concepts are put together into a single dependency structure parsing unit in this manner, the dependency destination of the parsing unit is the dependency destination of the rightmost concept (concept representation appearing previously in the input utterance content), and other concepts are considered to be reachable to a right concept by a distance 1. When a single concept is separated into a plurality of dependency structure parsing units, on the other hand, the dependency destination of the rightmost parsing unit [Examiner interprets as according to at least one of proximity of the concepts](concept representation appearing later in the input utterance content) is the dependency destination of the concept…”, paragraph 151
“[0152] FIG. 12 shows an access table [Examiner interprets as a dictionary] generated from the syntax tree in FIG. 11 and the phrase interpretation result shown in FIG. 10”, paragraph 152);

wherein the additional region is a region of the multidimensional space a highest weighted connection to a concept expressed in the bid function

Fig. 6 and associated disclosure. See also “The scoring section 36 outputs slot allocation table data of the most adequate frame combination to the semantic tree generator 40 [Examiner interprets as concept graph, with weights of connections indicating a strength of the relationship between concepts].”, paragraph 126 and Fig. 8.
“ In FIG. 3, concepts "reserve", "stay", "type", "quantify", "smoke", "date", and "ordinal" are subordinate to a topmost node "T" [Examiner interprets as a highest weighted connection]…”, see also Figs. 3 and 9 elements S330 “frame interpretation” )

As to claims 4 and 6, Funakoshi discloses  
comprising iteratively performing (a) and (b) such that with each expanding of the set of concepts in (a) the expansion is performed from a concept of the set of concepts having a strongest concept connection to the original set of concepts in the concept graph
(“ In FIG. 3, concepts "reserve", "stay", "type", "quantify", "smoke", "date", and "ordinal" are subordinate to a topmost node "T" [Examiner interprets as a strongest concept connection]. A language representation "reserve" is associated with the concept "reserve". The concept "stay" has subordinate concepts "stay-days" and "stay-nights". Language representations "#days" and "#day" are associated with the concept "stay-days", and a language representation "#nights" is associated with the concept "stay-nights". see also Fig. 9 elements S330 and specially S338).

As to claims 10, 11 and 12, Funakoshi discloses  
further comprising selecting content for the selected bid function based on the value of the semantic information
(“[0030] (2) The language understanding apparatus described in the paragraph (1) may take such a configuration as to further includes an access table generator that receives the input utterance data, performs parsing of the utterance content indicated by the received input utterance data to acquire a dependency relationship among morpheme sequences constituting the utterance content, and generates access table data indicating an accessibility among the morpheme sequences based on the acquired dependency relationship, wherein when making a bid for each semantic frame, the bidding section specifies, from the concept representation detected by the phrase interpreter, a concept representation corresponding to a concept corresponding to each slot of the semantic frame or a subordinate concept of that concept, …when the access table data generated by the access table generator indicates that the concept representation corresponding to the semantic frame is accessible to the specified concept representation [Examiner interprets as selecting content for the selected bid function based on the value of the semantic information]”, paragraph 30).

wherein the semantic information comprises a plurality of values
(see access table and associated disclosure)

As to claims 13, Funakoshi discloses  
further comprising weighting the one or more bid amounts of the one or more bid functions 
(“of a semantic frame is to be bidden…”, paragraph 48.
 Fig. 6 and associated disclosure paragraphs 109-111. See also “The scoring section 36 outputs slot allocation table data of the most adequate frame combination to the semantic tree generator 40 [Examiner interprets as concept graph, with weights of connections indicating a strength of the relationship between concepts]”, paragraph 126 and Fig. 8”)
based on an environmental overlay
(Funakoshi discloses “ [0196] (2) With regard to the degree of matching between
Contexts [Examiner interprets as based on an environmental overlay], [0197] (a) if there is the same frame as the one included in an immediately previous utterance, one point is added for each such frame. [0198] The scoring section 36 stores the frame combination, the generated slot allocation table and score data in the storage section 6 in association with one another”, paragraphs 196-198. See also paragraph 192),

 such that for each bid function of the one more bid functions, the bid amount of the each bid function is a function of a relationship between concepts referenced by the 13 shows a content bidden for a concept representation…”,  [Examiner interprets as the bid amount of the each bid function is a function of a relationship between concepts referenced by the each bid function], paragraphs 159-161. See also Fig. 14.
“[0034] (4) The language understanding apparatus described in the paragraph (1) may take such a configuration as to flier includes a frame combination generator that by referring to the storage section, specifies a semantic frame corresponding to the concept read by the phrase interpreter, and, when there are a plurality of semantic frames specified in correspondence to one concept, generates available semantic frame combinations [Examiner interprets as a set of concepts], wherein the bidding section generates the slot allocation table data for each of the semantic frame combinations generated by the frame combination generator, and a scoring section that gives a score based on a state of bidding a slot for a concept representation by referring to the slot allocation table data corresponding to each of the semantic frame combinations generated by the frame combination generator, and selects a semantic frame combination used in an utterance content based on the given score.
[0035] In this case, when one concept can be represented by using a plurality of different representations (semantic frames), it is possible to parse a syntax by determining if phrases of a concept used in each of possible representations according to the bidding state of a slot appears in an utterance contents and accurately selecting which representation is used”,  paragraphs 34-35).
Although, Funakoshi discloses “ [0196] (2) With regard to the degree of matching between Contexts [Examiner interprets as based on an environmental overlay], paragraphs 196-198. Funakoshi does not expressly disclose bid function to at least one of a current geographic location of a user.

However, Jones discloses “… the rule definition criteria may include other attributes independent of price, taxonomy or brand, such as location (e.g., city and zip code), timing (e.g., expiration), or any other voucher-related attributes….”, paragraph 80).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Jones’s teaching with the teaching of Funakoshi. One would have been motivated to  provide functionality to apply bid function to at least one of a current geographic location of a user in order to include  flexible rule definition criteria (see Jones at least paragraph 80).

As to claims 14, 15 and 16, Funakoshi discloses  
providing a natural language response (see Figs. 1, 21 and 22 and associated disclosure) response;providing ad content corresponding to the selected ad function with the natural language response to a source of the natural language expression (see in Fig. 21 and WHAT KIND OF ROOM DO YOU WANT? THERE ARE SINGLE, DOUBLE , TWIN, TRIPLE AND JAPANESE ROOM (FOUR-PERSON ROOM)”.
further comprising, for at least one bid function of the set of bid functions (see Fig. 5 and 
“… selects a slot specified by the accompanying … concept representation as a slot to be bidden for the concept representation…”, paragraphs 36-37) : reading information from an ad buyer (“slot allocation table data based on a bidding result”, paragraph 42 and Figs. 13 and 9”;
Funakoshi does not expressly disclose, but Jones discloses defining the at least one bid function based on the information from the ad buyer information
(“[0006] In one embodiment, a system accepts bid rules for making dynamic adjustments to the CPC rates of products offered for sale by a merchant [Examiner interprets as bid function based on the information from the ad buyer]….”, paragraph 6. “0068] FIG. 3 illustrates an exemplary bidding tool user interface 300 for viewing, editing, and adding bid rules for merchant products Examiner interprets as bid function based on the information from the ad buyer] “, paragraph 68.
further comprising, for at least one bid function of the set of bid functions: reading information from a third-party data source (“…the system transmits the user interface to a merchant computing system and then accesses the bid rule entered by the merchant…”, paragraph 6); 
defining the at least one bid function based on the information from the third-party data source (paragraph 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Jones’s teaching with the teaching of Funakoshi. One would have been motivated to  provide functionality to apply bid rule entered by a merchant in order to making dynamic adjustments to the CPC rates of products offered for sale by a merchant (Jones paragraph 6); 
Claims 7, 8, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  US Pg. Pub. No. 20080140389 (Funakoshi) in view of  US Pg. Pub. No. 20110184816 (Jones) and in view of  US Patent No. 10, 817,787 (Zhang).
As to claims 7, 8, 18, 19, 20 and 21, Funakoshi discloses  
wherein a weight of each concept of the at least one connected concept in the evaluation of each bid function of the set of bid functions is based on a grammatical importance of the each concept within a sentence in the expression
(“[0028] (1) A language understanding apparatus of the present invention includes a storage section that stores concept structure data indicating a correlation between a tree structure of a concept to be used in a domain [Examiner interprets as based on a grammatical importance] and a concept representation specifying the concept, frame definition data corresponding to a concept and indicating a correlation between one or more semantic frames for representing the concept by another concept, and one or more slots to be used in the one or more semantic frames, and slot definition data indicating a concept to be used as a slot; a phrase interpreter that receives input utterance data, detects a concept representation included in an utterance content [Examiner interprets as based on a grammatical importance of the each concept within a sentence in the expression] indicated by the input utterance data by referring to the storage section, and reads information of a concept corresponding to the detected concept representation from the storage section”, paragraph 28 and Figs. 8-9.
“[0149] Next, the access table generating/outputting section 22 of the access table generator 20 generates an access table based on the result of parsing by the syntax parser 21 (step S322). The access table shows the parsing results (the top one when there are a plurality of candidates) in a matrix form, and represents whether there is a path between two phrases or nodes of the syntax tree. While a dependency structure is used as the parsing results, a parser which uses a phrase structure grammar may be used since it is easy to convert a phrase structure to a dependency structure”, paragraph 149)
wherein a subject, a pronoun a predicate, and an object of a sentence have higher importance than single clause modifiers and concepts within dependent clauses.
(“[0141] Next, the phrase interpreter 10 performs pattern matching on the input utterance content, undergone the format conversion process, by a normalization representation. In pattern matching, a concept representation, a slot designation and a pronoun [a subject]  representation indicated by the concept structure data  [Examiner interprets as a subject] and slot definition data stored in the storage section 6 are targets as a domain knowledge. As it is possible at this time that a plurality of patterns match with a partial character sequence, the phrase interpretation outputs a set of matching results which provides the maximum coverage without overlapping. A keyword matching system which is one kind of template systems executes language understanding with this process alone..”, paragraph 141. See also paragraphs 101-103 and “(concept representation or pronoun representation) corresponding to the content node[Examiner interprets as a subject]..”, paragraph 111 and Fig. 6.
Funakoshi discloses predicate logic and subjects,  “semantic representation styles, such as a predicate logic and semantic network, can be used as well”, Fig 2 and paragraph 14 and  “[0224] Five assignments for reserving hotel rooms were created and were handled by nine subjects. The subjects were instructed to designate conditions, such as a stay-night period, and reserve for a room which meets the conditions…”, paragraph 224 and Fig. 20 in a dialog using subjects, paragraph 79.
“[0229] Removing utterances of a single clause, such as "yes", "no", "one night" or "single", from the total utterances (3 72 utterances) collected [Examiner interprets as modifiers and concepts within dependent clauses less important- a subject, a predicate, and an object of a sentence have higher importance than modifiers and concepts within dependent clauses] in the experiment…”, paragraph 229 and Fig. 23.
See also  dependency analysis  in Funakoshi’s system  “[0083] FIG. 24 is a diagram showing the results of classification based on the acceptability of dependency for each concept representation and a frame-slot value relationship in a dialogue..”. paragraph 83 and Fig. 24 and paragraph 21).

wherein the additional region is one with high grammatical importance
parser which uses a phrase structure grammar may be used since it is easy to convert a phrase structure to a dependency structure”, paragraph 149.
See also “..a phrase interpreter that receives input utterance data, detects a concept representation included in an utterance content [Examiner interprets as based on a grammatical importance of the each concept within a sentence in the expression] indicated by the input utterance data by referring to the storage section, and reads information of a concept corresponding to the detected concept representation from the storage section”, paragraph 28 and Figs. 8-9).
wherein nouns and verbs have higher grammatical importance than modifiers
 (“[0229] Removing utterances of a single clause, such as "yes", "no", "one night" or "single", from the total utterances (3 72 utterances) collected [Examiner interprets as modifiers and concepts within dependent clauses less important- a subject, a predicate, and an object of a sentence have higher importance than modifiers and concepts within dependent clauses] in the experiment…”, paragraph 229 and Fig. 23.
See also  dependency analysis  in Funakoshi’s system  “[0083] FIG. 24 is a diagram showing the results of classification based on the acceptability of dependency for each concept representation and a frame-slot value relationship in a dialogue..”. paragraph 83 and Fig. 24 and paragraph 21).

wherein the additional region is selected as neighboring the region already in the set of regions that has a high grammatical importance (see “…a topmost node "T" [Examiner interprets as a highest weighted connection]…”, see also Figs. 3 and 9 elements S330 “frame interpretation”).
Funakoshi does not expressly disclose, but Zhang discloses

wherein a subject, a pronoun a predicate, and an object of a sentence have higher importance than single clause modifiers and concepts within dependent clauses
(“(144) Using these grammatical and semantic attributes, a rule can be set up to produce an estimate of the likelihood of the speaker purchasing a camera. For example, one rule is to first identify the subject of the sentence, and assign a larger weight value or importance value to a head noun having a first person possessive pronoun as its modifier, and if the predicative of the sentence is carrying a negative connotation, or can be identified as having a semantic attribute of signifying a dissatisfaction or frustration, then, increase the importance score of the head noun, especially, if the head noun matches a commodity name that can be advertised to the user. With this rule, sentence 630 can be identified as indicating a higher likelihood of the speaker purchasing a camera and having a higher relevance for advertising cameras than sentence 640. Sentence 640, or its head noun of “camera” can be assigned a smaller weight value or importance value because the modifier of the head noun in the subject is a third person possessive pronoun, with the same predicative…”, 21:44-64).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Zhang’s teaching with the teaching of Funakoshi. One would have been motivated to  provide functionality to set up a rule to determine 
.

Response to Arguments
Applicant’s arguments of 4/5/2021 have been very carefully considered but are not persuasive.
Rejection of claims 17-21 under 35 USC 112 (first and second) is withdrawn because Applicant’s explanation.
Applicant argues (remarks 13-18)
Rejection Under 35 U.S.C. §103
Claims 1-6 and 9-18 stand rejected under 35 U.S.C. §103 as being unpatentable in view
of U.S. Publication 2008/0140389 of Funakoshi ("Funakoshi") and U.S. Publication
2011/0184816 of Jones ("Jones").
Claim 1 recites "interpreting an expression to generate an original set of concepts."
To show this element, the Office Action cites the Abstract and paragraph 28 of
Funakoshi. The Abstract and Paragraph 28 have nearly identical content. Paragraph 28 reads as
follows:… Applicant notes at the outset, that if the "semantic frame" for a concept is alleged to be
the bidding function referencing a concept, Funakoshi makes no provision for a concept
representation not having a corresponding semantic frame. Accordingly, Funakoshi likewise
takes no action in response to finding no "semantic frame" for a concept corresponding to a
concept representation in an utterance. Funakoshi likewise does not make "expanding the set of concepts ... " dependent on failure to find a corresponding semantic frame.

In response the Examiner asserts that the combination Funakoshi and Jones is a strong prior art that discloses all the limitations in the broad instant claims. Specifically, Funakoshi declares that in his system “ …language understanding apparatus according to the embodiment has solved … intrasentential omission …”, paragraph 73 and Fig. 14. And previously he expressly teaches in paragraph 44, “… an intrasentential omission solving section that, for a concept representation which 
Specially, Funakoshi’s system is directed to identifying and solving “no bidding function represented by any concepts” because Funakoshi’s system expressly states “…[0181] In step S336 in FIG. 9, the intrasentential omission solving section 35 of the frame interpreter 30 performs an intrasentential omission solving process to bid for a slot unbidden in the slot allocation table generated by the parse error correcting section 34 …”, paragraph 181 and Fig. 9.
..In addition, the concepts corresponding to the concept representation of an utterance is
not expanded. It is much less expanded responsive to no semantic frame referencing a concept
corresponding to a concept representation of an utterance….
In response the Examiner asserts that this allegation is incorrect because Funakoshi in multiple instants in his disclosure asserts that to solve the problem of “no bid function referencing any concept of the set of concepts”, his system incorporates in Figs. 15 and 16 tree factorization “… FIG. 16 is a diagram showing an example of a semantic tree factorized [Examiner interprets as expanding the set of concepts] …”, and “FIG. 17 is a diagram showing another example of a semantic tree factorized by the language understanding apparatus …”, paragraphs 75-76 and Figs. 16-17.
“…in FIG. 15, factorization is executed to expand a content node having a group node as a child node to ensure mapping into a concretization function. The factorized semantic tree has a single group node on the root with the other nodes all being content nodes. .”, paragraph 209 and Fig. 15.

The Office Action cites paragraph 42 as disclosing this element of claim 1. However,
paragraph 42 does not remedy the deficiencies pointed out above. Paragraph 42 reads as follows:

such a configuration as to further include a syntax error parser that, when there is
a blank slot which has not been bidden for any concept representation by the
bidding section, bits the blank slot for a concept representation which matches
with a concept corresponding to the blank slot and for which another slot is not
bidden, and rewrites the slot allocation table data based on a bidding result.
This paragraph describes how to deal with the slot of a semantic frame that "has not been
bidden for any concept representation by the bidding section." What this paragraph does not say
is that additional concept or concept representations are added to an original set of concepts or
concept representations of an utterance. This paragraph describes that a concept can fill the slot
in the semantic frame of another concept but no increase in the set of concepts considered is
performed
In response the Examiner asserts that again applicant is incorrect. Regarding to argument “…additional concept or concept representations are added to an original set of concepts or concept representations of an utterance…”, this limitation is not in the claims.
The Examiner notes that claiming an invention is not merely an exercise in semantics.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For example, while the Applicant uses the phrase or limitation “expanding the set of concepts to include at least one connected concept using a concept graph”
Funakoshi’s system presents a complete elaboration in solving the problem of “… an intrasentential omission solving section that, for a concept representation which corresponds to a semantic frame and for which a slot of the semantic frame is not bidden by the bidding section,..” and solution using “ a semantic 


Funakoshi does not disclose performing (a) as recited in claim 1 and therefore fails to
disclose performing (b ), which depends on being performed after (a).
In addition, the Office Action again cites paragraph 34 as corresponding to (b) (Office
Action, p. 17). However, paragraph 34 was already cited as disclosing the previously recited
step of "searching a set of bid functions for a reference to at least one concept of a set of
concepts, the set of concepts including the original set of concepts." There is no indication in
Funakoshi that the processing of paragraph 34 is repeated or that this repetition is performed
after performing functionality corresponding to (a) as defined in claim 1.
Funakoshi therefore fails to disclose "(b) after performing (a) searching the set of bid
functions for the set of concepts."
Funakoshi alone was alleged to disclose this element. Jones does not disclose this
element and is not alleged to do so. The combination of Funakoshi and Jones does not establish
a prima facie case of obviousness with respect to claim 1 for at least this reason as well
 
In response the Examiner asserts that again the combination Funakoshi and Jones is a strong prior art that discloses all the limitations in the broad instant claims. The Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims. 

Applicant argues (remarks 10-13)
Rejection Under 35 U.S.C. §101
Claims 1-21 stand rejected under 35 U.S.C. § 101 as being directed to ineligible subject
matter. Applicant notes that new guidelines for determining subject matter eligibility vvere
issued by the USPTO subsequent to issuance of the Office Action (Federal Register, vol. 84, No.
4, p. 50, hereinafter "Guidelines"). Applicant respectfully asserts that claims 1-21 are directed to
patent-eligible subject matter under existing case law and these guidelines.

sales activities or behaviors" under Step 2A, prong l of the guidelines… Applicant notes that a "bid function" is not a human activity nor is it, of itself, and advertisernent, sales activity, or sales behavior. Applicant further notes that none of the steps recited in claim 1 are performed by a human or organize a human-performed activity. Each step is performed with respect to data by a processing device. ln addition, conventional approaches for advertising, performing sales activities, or sales behavior or any other conventional economic practice have not been shown to perform
interpreting, finding, and expanding in the specific manner recited in claim 1.
In response the Examiner asserts that this case is not rejected under 101 only because the invention ability to run on a general purpose computer, but also because the detail facially sufficient analysis provided above,   where the Examiner looked both the instant claims and the specification to elaborate Examiner's facially sufficient analysis. The additional elements in the instant claims,  “computer system”; “processing devices”; “concept graph”; “bid  functions” are anything other than a generic computer component, 
 do not provide significantly more to the abstract idea identified above, as the additional elements do not:  Improve another technology or technical field; Improve the functioning of a computer itself; Add a specific limitation other than what is well-understood, routine, and conventional in the field; Add meaningful limitations that amount to more than generally linking the use of the exception to a particular technological environment; Improve computer related technology by allowing computer performance of a function not previously performable by a computer. See MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT, it elaborates in inventive concepts eligible under 101.  

searching a set of bid functions for a reference to at least one concept of a set of
concepts, the set of concepts including the original set of concepts ...
This element is characterized as (1) merely "gathering data" and (2) "insignificant post
solution activity" (Office Action, p. 7)
Applicant notes that in reducing this claim element to merely "gathering data" and by
considering the ''searching a set of bid functions ... " element in isolation the Examiner has not
as a whole:
It is critical that examiners consider the claim as a whole when evaluating
whether the judicial exception is meaningfully limited by integration into a
practical application of the exception. Some ele1nents may be enough on their
own to meaningfully limit an exception, but other times it is the combination o{
elements that provide the practical application. When evaluating whether an
element ( or combination of elements) integrates an exception into a practical
application, examiners should give careful consideration to both the element and
how it is used or arranged in the claim as a 1t'l10le (Guidelines, p. 55, emphasis
added).
In addition, the "searching a set of bid functions ... " element has not been shmvn with
evidence to be "insignificant post solution activity." In particular, there is no factual basis to
conclude that it is insignificant to perform:
searching a set of bid functions for a reference to at least one concept of a set of
concepts, the set of concepts including the original set of concepts ...
Following the Guidelines for Step 2A, Prong 2, as written by considering the claim as a
whole and based only on evidence,
In response the Examiner asserts that first of all, Examiner are instructed by the Office that in Step 2B of the Alice’s framework, examiners should consider the additional elements in combination, as well as individually, when determining
whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements. See also the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update;  the November 2, 2016 and Berkheimer memorandum, dated on  April 19/2018, all of them USPTO Memorandums.
Secondly, in the instant claims none of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Again, see the detailed facially sufficient analysis above. 

1. the approach of performing two searches, both before and after a set expansion that is
specifically done using a concept graph in the specific manner as recited in claim 1 is an
improvement of the ability of a computer to evaluate bid functions that goes beyond any human performed advertising, sales activity, or sales behavior.

specifically done using a concept graph in the specific manner as recited in claim 1 does more
than simply generally link a the use of the alleged abstract idea to a particular technological
environment, where the alleged abstract ideas is organizing human-performed advertising, sales
activity, or sales behavior.
In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework (see MPEP 2106). The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).

…Stated differently with reference to the guidelines, the extent to which the computerized
method of claim 1, when considered as a whole, goes beyond the general concepts of
"interpreting," "finding," and "expanding" and any conventional human-performed advertising,
sales activity, or sales behavior has not been shown with evidence to be "insignificant extra
solution activity" (Guidelines, p. 56, middle column). Applicant notes that USPTO guidance
requires adherence to the holding of Berkheimer v. HP, Inc. (Fed Cir. 2018), which indicates that
"[w]hether something is well-understood, routine, and conventional to a skilled artisan at the
time of the patent is a factual determination" (USPTO Memo dated April 19, 2018, citing
Berkheimer).
In response the Examiner considered the claims under Berkheimer memorandum, dated on  April 19/2018. The inventive concept in the claims is considered to be well-understood, routine, and conventional activities previously known to the pertinent industry, because the combination of elements unquestionable demonstrated that the additional elements such as a generic “computer system”; “processing devices”; “concept graph”; “bid functions”  are Not sufficient to amount to significantly more than 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on M-F 8-4 business hours 9:30AM to 4:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/13/2021